—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 14, 1995, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People sufficiently satisfied both prongs of the Aguilar-Spinelli test (see, Spinelli v United States, 393 US 410; Aguilar v Texas, 378 US 108), and the police had probable cause to arrest him (see, e.g., People v Reid, 184 AD2d 668, 669). Therefore, the court *651properly denied suppression of the physical evidence and the defendant’s statements.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Mangano, P. J., H. Miller, Feuerstein, Schmidt and Smith, JJ., concur.